DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 9-12 of U.S. Patent No.11,219,287. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the pending claims.
Current application
Patent#11,219,287
Claim 2:
A kit comprising: an eyewear device comprising: an eyewear frame; a pair of temples connected to the eyewear frame to be respectively displaceable between a wearable position and a collapsed position; a pair of hinge mechanisms by which the pair of temples are respectively hingedly connected to the eyewear frame, at least one of the hinge mechanisms having incorporated therein an electrically conductive eyewear-mounted charging contact which is configured to be externally exposed when the associated temple is in the collapsed position; onboard electronics; an onboard battery connected to the onboard electronics for providing electrical power thereto; and battery charging circuitry that conductively couples the onboard battery to the eyewear-mounted charging contact to enable charging of the onboard battery by an external power source via electrically transmissive contact engagement with the eyewear-mounted charging contact incorporated in said hinge mechanism; and a portable case comprising: a case body that defines a storage chamber for holding the eyewear device in a collapsed mode in which the pair of temples are both in the collapsed position; a power source housed by the case body; and a case-mounted charging contact that is conductively connected to the power source to enable charging of the eyewear device via the a case-mounted charging contact, the case-mounted charging contact being located on the case body to allow contact engagement with the eyewear-mounted charging when the eyewear device is held in the storage chamber in the collapsed mode, thereby enabling charging of the eyewear device battery via contact engagement between the case-mounted charging contact and the eyewear-mounted charging contact.
Claim 9:
A kit comprising an eyewear device disposable between a wearable mode and a collapsed mode by hinged movement of a pair of temples on a lens-holding frame of the eyewear device, the eyewear device comprising: onboard electronics; an onboard battery connected to the onboard electronics for providing electrical power thereto; and an eyewear charging formation conductively coupled to the onboard battery for enabling charging of the onboard battery by an external power source via connection to the eyewear charging formation; the eyewear charging formation being provided by one of a pair of hinge assemblies connecting respective temples of the eyewear device to a frame thereof, the hinge assembly being configured for external exposure when the eyewear device is in the collapsed mode, thereby to enable contact charge coupling via the hinge assembly; and a portable case comprising: a body that defines a storage chamber for holding the eyewear device in the collapsed mode; a power source housed by the case body; a flexible wall that forms part of the case body and that at least partially defines the storage chamber; and a charging contact mounted on the flexible wall for contact engagement with the eyewear charging formation of the eyewear device when the eyewear device is held in the storage chamber, the charging contact being positioned on the flexible wall to be in register with the corresponding hinge assembly when the eyewear device is stored in the storage chamber in the collapsed mode, the charging contact being conductively connected to the power source to enable charging of the eyewear device via the charging contact.
Claim 3:
The kit of claim 2, wherein the eyewear-mounted charging contact incorporated in said hinge mechanism is provided by a dual-purpose hinge member that is configured, in addition to charging contact functionality, to contribute structurally to mechanical hinge- functionality of the hinge mechanism.
Claim 9: discloses the hinge allows the eyewear to collapse thereby providing the hinge function
Claim 4:
The kit of claim 2, wherein the dual-purpose hinge member comprises one or more hinge loops incorporated in the hinge mechanism and configured to be externally exposed when the associated temple is in the collapsed position.
Claim 9:
“…the hinge assembly being configured for external exposure when the eyewear device is in the collapsed mode, thereby to enable contact charge coupling via the hinge assembly…”
Claim 5:
The kit of claim 2, wherein the eyewear-mounted charging contact incorporated in said hinge mechanism is configured to define a lateral extremity of the eyewear frame when the associated temple in the collapsed position.
Claim 9:
the eyewear charging formation being provided by one of a pair of hinge assemblies connecting respective temples of the eyewear device to a frame thereof, the hinge assembly being configured for external exposure when the eyewear device is in the collapsed mode, thereby to enable contact charge coupling via the hinge assembly (when the temples are folded in the charging contacts are exposed on the lateral sides of the eyewear).
Claim 6:
The kit of claim 2, wherein each of the pair of hinge mechanism has incorporated therein a respective eyewear-mounted charging contact, the portable case providing a corresponding pair of case-mounted charging contacts, each of which is mounted on the case body such as to allow automatic contact engagement with a respectively corresponding one of the eyewear-mounted charging contacts when the eyewear device is received in the storage chamber in the collapsed mode.
Claim 9:
“…a portable case comprising: a body that defines a storage chamber for holding the eyewear device in the collapsed mode; a power source housed by the case body … and a charging contact mounted on the flexible wall for contact engagement with the eyewear charging formation of the eyewear device when the eyewear device is held in the storage chamber, the charging contact being positioned on the flexible wall to be in register with the corresponding hinge assembly when the eyewear device is stored in the storage chamber in the collapsed mode, the charging contact being conductively connected to the power source to enable charging of the eyewear device via the charging contact.”
Claim 7:
The kit of claim 6, further comprising a magnetic attachment mechanism configured to establish physical engagement of each of the case-mounted charging contacts to the corresponding eye-mounted charging contact by magnetic attractive action.
Claim 11:
The kit of claim 10, further comprising a magnetic attachment mechanism configured to establish physical engagement of each of the charging contacts of the case to the corresponding eyewear charging formation of the eyewear device by magnetic attractive action, movement of each charging contact laterally inwards to establish contact with the corresponding eyewear charging formation being enabled by movement of the flexible wall relative to the storage chamber.
Claim 8:
The kit of claim 7, wherein the magnetic attachment mechanism comprises a respective magnetic element incorporated in each of the case-mounted charging contacts, each of the eyewear-mounted charging contacts being at least in part of a ferromagnetic metal.
Claim 12:
The kit of claim 11, wherein the magnetic attachment mechanism comprises a respective magnetic element incorporated in each of the charging contacts of the case, each of the eyewear charging formations of the eyewear device being at least in part of a ferromagnetic metal.
Claim 9:
he kit of claim 6, wherein the power source comprises a battery connected by respective conductive paths to the case-mounted charging contacts such as to form an interrupted charging circuit that is closable by insertion of the eyewear device in the storage chamber such that each case-mounted charging contact is coupled with a respective eyewear-mounted charging contact at opposite lateral ends of the eyewear device.
Claim 14:
The kit of claim 10, wherein the power source comprises a battery connected by respective conductive paths to the charging contacts such as to form an interrupted charging circuit that is closable by insertion of the eyewear device in the storage chamber such that each charging contact of the case is coupled with a respective eyewear charging formation on the eyewear device at opposite lateral ends thereof.
Claim 10:
The kit of claim 6, wherein the case and the eyewear device are configured such that reception of the eyewear device in the storage chamber while in the collapsed mode automatically brings each of the eyewear-mounted charging contacts into register with the corresponding case-mounted charging contact.
Claim 15:
The kit of claim 10, wherein the case and the eyewear device are configured such that reception of the eyewear device in the storage chamber automatically brings each of the eyewear charging formations into register with the corresponding charging contact of the case.
Claim 11:
The kit of claim 10, wherein the case and the eyewear device are configured such that reception of the eyewear device in the storage chamber in either of two different orientations automatically brings each of the eyewear-mounted charging contacts into register with the corresponding case-mounted charging contact.
Claim 16:
The kit of claim 15, wherein the case and the eyewear device are configured such that reception of the eyewear device in the storage chamber in either of two different orientations automatically brings each of the eyewear charging formations into register with the corresponding charging contact of the case.
Claim 12:
The kit of claim 6, wherein the eyewear-mounted charging contacts are inaccessible from the exterior of the eyewear device when the temples are in the wearable position, being exposed for contact coupling when the eyewear device is disposed to the collapsed mode.
Claim 9:
“…the hinge assembly being configured for external exposure when the eyewear device is in the collapsed mode” (this indicates that the hinge assembly is not exposed when in the wearable position.)
Claim 13:
A case for an electronics-enabled eyewear device, the case comprising: a body that defines a storage chamber for holding the eyewear device; a power arrangement configured to provide electrical power for charging an onboard battery of the eyewear device while the eyewear device is held in the storage chamber; a wall that forms part of the case body and that at least partially defines the storage chamber; and a case-mounted charging contact fixed on said wall for engagement with a complementary eyewear-mounted charging contact on the eyewear device, the charging contact being conductively connected to the power arrangement to enable charging of the eyewear device via the charging contact, wherein the case-mounted charging contact is positioned such as automatically to be brought into contact with a hinge assembly that hingedly connects one of a pair of temples of the eyewear device to an eyewear frame, the eyewear-mounted charging contact being incorporated in the hinge assembly and being configured to be located at an extremity of the eyewear device when said temple is in a collapsed position.
Claim 1:
A case for an electronics-enabled eyewear device, the case comprising: a body that defines a storage chamber for holding the eyewear device; a power arrangement configured to provide electrical power for charging an onboard battery of the eyewear device while the eyewear device is held in the storage chamber; a flexible wall that forms part of the case body and that at least partially defines the storage chamber; and a charging contact mounted on the flexible wall for engagement with a corresponding eyewear charging formation on the eyewear device, the charging contact being conductively connected to the power arrangement to enable charging of the eyewear device via the charging contact, the eyewear charging formation being provided by a corresponding one of a pair of hinge assemblies connecting respective temples of the eyewear device to a frame thereof, the charging contact on the flexible wall being positioned to be in register with the corresponding hinge assembly when the eyewear device is stored in the storage chamber in a collapsed mode.
Claim 14:
The case of claim 13, wherein the case comprises a pair of case-mounted charging contacts mounted on respective flexible walls at opposite extremities of the storage chamber.
Claim 2:
The case of claim 1, wherein the case comprises a pair of charging contacts mounted on respective flexible walls at opposite lateral extremities of the storage chamber.
Claim 15:
The case of claim 14, wherein: the power arrangement comprises a battery housed by the case body; and wherein the case-mounted charging contacts are connected to the power arrangement such as to have opposite polarities during charging of the eyewear device.
Claim 3:
The case of claim 2, wherein: the power arrangement comprises a battery housed by the case body; and wherein the charging contacts are connected to the power arrangement such as to have opposite polarities during charging of the eyewear device.
Claim 16:
The case of claim 15, wherein the battery is connected by respective conductive paths to the case-mounted charging contacts such as to form an interrupted charging circuit that is closable by insertion of the eyewear device in the storage chamber such that each case-mounted charging contact is coupled with a respective eyewear-mounted charging contact incorporated in the respective hinge assembly and located at opposite lateral ends of the eyewear frame.
Claim 4:
The case of claim 3, wherein the battery is connected by respective conductive paths to the charging contacts such as to form an interrupted charging circuit that is closable by insertion of the eyewear device in the storage chamber such that each charging contact of the case is coupled with a respective eyewear charging formation on the eyewear device at opposite lateral ends thereof.
Claim 17:
The case of claim 15, further comprising a charging port housed by the body for connection to an external power source, the charging port being conductively coupled to the battery of the case such as to enable charging of the case battery by the external power source via the charging port.
Claim 5:
The case of claim 3, further comprising a charging port housed by the body for connection to an external power source, the charging port being conductively coupled to the battery of the case such as to enable charging of the battery by the external power source via the charging port.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859